



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Saqallah, 2015 ONCA 196

DATE: 20150324

DOCKET: C57031

Watt, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Asad Saqallah

Appellant

Robert Sheppard, for the appellant

Hannah Freeman, for the respondent

Heard and released orally: March 9, 2015

On appeal from the convictions entered on January 11,
    2013 by Justice Eleanor M. Schnall of the Ontario Court of Justice, sitting
    without a jury.

ENDORSEMENT

[1]

The appellant appeals his convictions of using an imitation firearm in
    the commission of an indictable offence and breach of a recognizance after a
    trial before a judge sitting alone. He submits:


(i)

that the trial judge erred in her assessment of the credibility of the
    principal Crown witness and the reliability of her evidence; and


(ii)

that the conviction of using an imitation firearm in the commission of
    an indictable offence is unreasonable.

[2]

We are not persuaded that the reasons reflect the errors alleged.

[3]

In our view the appellant has failed to demonstrate any palpable and
    overriding error in the trial judges assessment of the credibility of the
    principal Crown witness and the reliability of her testimony. The trial judge
    was alive to the frailties of this witness evidence and took them into account
    in reaching her conclusion.

[4]

There was evidence on the basis of which the trial judge could find that
    the thing the appellant produced from the waistband of his pants and with which
    he threatened the principal Crown witness was an imitation firearm. The witness
    described it as a gun, possibly a gun of .22 calibre. She provided a
    description of its colouration and of its shape. The appellants production and
    use of the thing that the witness described as a gun was consistent with that
    thing as an imitation firearm.

[5]

The appeal is dismissed.

David
    Watt J.A.

P.
    Lauwers J.A.

C.W.
    Hourigan J.A.


